Citation Nr: 1549359	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-14 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for prostate cancer, including as due to exposure to herbicides.

2.  Whether new and material evidence has been received to reopen the claim for service connection for Type II diabetes mellitus, including as due to exposure to herbicides.

3.  Entitlement to service connection for Type II diabetes mellitus, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1965 to June 1979.

This appeal to the Board of Veterans' Appeals (Board) is from (insert date) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  An unappealed December 2010 rating decision denied service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.

2.  Evidence received since the December 2010 rating decision is not duplicative of evidence previously received, and such evidence relates to an unestablished fact necessary to substantiate the underlying claim.

3.  The Veteran served on active duty at the Royal Thai Air Force Base (RTAFB) in Korat, Thailand, during the Vietnam Era. 

4.  He has presented a credible account of having duty assignment and of being quartered adjacent to the perimeter of the Korat RTAFB during service.

5.  The Veteran was exposed to herbicides during active service in Korat, Thailand and his prostate cancer and Type II diabetes mellitus are presumed to have been caused by that exposure.

CONCLUSIONS OF LAW

1.  New and material evidence having been received, the criteria for reopening the claim of entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide exposure are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for entitlement to service connection for Type II diabetes mellitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for entitlement to service connection for prostate cancer have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claims for service connection for Type II diabetes mellitus and prostate cancer are being granted.  As such, any error related to VA's duties to notify and assist with regard to these specific matters is thereby rendered moot by this determination.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Kent v. Nicholson, 20 Vet. App. 1 (2006).



II. Petition to Reopen a Claim

Service connection for Type II diabetes mellitus was originally denied in a December 2010 rating decision on the basis that there was no evidence he had duties near the base perimeter while stationed at Korat, Thailand.  See Rating Decision - Narrative received December 13, 2010.

The Veteran was notified of the denial.  However, no appeal was received from the Veteran and he submitted no additional evidence within a year of the decision.  The December 2010 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Evidence received since the December 2010 rating decision includes an April 2013 statement that describes the Veteran's duties and activities while stationed at Korat, Thailand.  He stated that as part of his construction duties he worked both sides of the runway on 12 hours shifts for approximately 6 months.  Before and after each shift he picked up trash near the runway including trash that was stuck in the perimeter fence.  He was also quartered approximately 50 feet from the perimeter fence and the servicemen, including him, inspected the area along the perimeter fence for trash.  See Correspondence received April 30, 2013.

His statements are considered new evidence because previous accounts of alleged herbicide exposure did not include the information described above and such evidence is presumed credible for the purpose of reopening the claim.  See Justus, supra.  Herbicide exposure is an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for service connection for diabetes mellitus is reopened.

III. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam. Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii) (2014); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If such exposure to chemical herbicides is established, certain diseases, including Type II diabetes mellitus and prostate cancer, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e) (2015).

The Veteran does not contend nor does the evidence show that the Veteran ever served in Vietnam.  Instead, his contention is that he was exposed to herbicides while serving in Korat, Thailand.  His service in Korat in 1971 during the Vietnam Era is confirmed in personnel records.  See DD 214 Certified Original received April 30, 2013 and Military Personnel Record received June 17, 2015.  His military occupational specialty (MOS) was site development specialist and while in Korat his duties included performing material testing related to the inspection of construction work and performing field surveys.  According to his statements, his field survey work put him on base along the flight line and runway where they installed BAK-13 barriers, which were placed at the end of the runway.  He estimated that the barriers were 100 feet from the jungle edge.  He also worked on the southern part of the base where they removed and repaired sealers form the parking areas.  See VA 21-8020 received December 3, 2010.  As noted previously, he also reported picking up trash along the perimeter fence and being quartered near the perimeter fence.

There have been important changes in the protocols involved with VA's development of claims based on alleged exposure to dioxin-based herbicides in Thailand.  VA's Adjudication Procedure Manual, M21-1, Part IV, subpart ii, Chapter 1, section H, topic 5, was adopted for application when a Veteran alleged exposure to herbicides in Thailand.  It directs, in pertinent part, that a special consideration of herbicide exposure on a factual basis should be extended to Vietnam Veterans who served at the fenced-in perimeter of Thailand military bases in specific occupations, which are noted as dog handlers or security personnel.  When a Veteran served in Thailand during the Vietnam Era at one of the enumerated RTAFBs, including Korat, but was not a security policeman, security patrol dog handler, or member of the security police squadron, then specific procedure was to be followed to determine if herbicide exposure could be acknowledged on a direct or facts-found basis as a result of a review of the information obtained.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).

The Veteran is competent to report the geographical locations where he was stationed during military service.  He has presented credible written accounts of his posting at the Korat RTAFB, and that he lived in personnel quarters that were adjacent to the airbase perimeter and being assigned to work in areas that were in close proximity to the airbase perimeter while pursuing his military duties.  Furthermore, the general description of his duties described in personnel records do not contradict the more specific duties the Veteran has reported that include working around the runways in close proximity to the perimeter fence.  Therefore, after review of the record and the development undertaken, the Board finds that the Veteran's herbicide exposure in Korat, Thailand is acknowledged.  

Turning to the medical evidence of record, the Veteran was diagnosed with having Type II diabetes in December 1998 and more recent records show he continues to receive treatment for it.  See page 14 of Medical Treatment Record - Government Facility (MTR - GT) received October 19, 2010 and page 37 of CAPRI records received February 22, 2014.  A January 2013 biopsy report shows the Veteran had prostatic adenocarcinoma, gleason grade 4+.  See page 28 of CAPRI records received February 22, 2014.

In light of the Veteran's diagnoses of Type II diabetes mellitus and prostate cancer, herbicide exposure in acknowledged, and that there is a presumption that these diseases are linked to herbicide exposure, service connection is granted for Type II diabetes mellitus and prostate cancer.



ORDER

Service connection for Type II diabetes mellitus is granted.

Service connection for prostate cancer is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


